3.-




                                              April 11, 1939


Hon. Pat Beadle
Criminal DistrictAttorney
Clarlretilb.>Texae
Dear sir:

                                     opinionno. o-612
                                     Be: Baaedupon the recordse reveabd
                                          by the minutes of euoh olty can-
                                          oil, IB the ordfnanoeattempt*
                                         -twlevy a poll3.w for the olty
                                       '. a ~ralldordfnauaeof .thecity of
                                          c3aclrarillJ¶
                                                      in .vlel~~of
                                                                 Article
                                          J.033r
         Your requestfor & opl&an~op.the above etated qneetioabae
been +-eoelved
             by this offfoe.
               :.
         We,quotefran your l$ter .sefollows

            Ume mfnutee of a olty oo&Oliof tie oltyaf CltukcWej
       'EelaH;reveal that .cm'Au&t'17r;h~~
                                        1931,~'ifti~iM&ei&ment of
       AirWclij:1630;.~the:'ei~~.olt~~cbancilat~~ted
                                                  t.6lew a poll lax
       t+i  ti&:Lidikbl~~
       t6ie aidtii    ~iag ~ofvaaid~~oity..
                               to ~~ a poll *.:titi tifleit
                                         S&h m'kutee *6‘uwwbthat
        of-mid olty wa passed at a meeting at which on4 four membem
        of the city oomoilvere present. TheMayor aleovae preeent,
      - aooordfngto mob record. At ihat tlme~thecity of OlarkBTllle
        badelefitelsotedaldemen. The reoonl doesnotrevaalhcw
        themembers oftbe oounollwhowere Preeentvotadapar the qnee-
        tlon, but mere4 states that each ordfnamoewee passed at ersfd
        meetlllg.~

          Artlolee1030, l.031,1032'aud1033 of the EerIeed~Cl~lLStat&ss
of Texea reed ae followe:

            *Art. 1030. Thec1tycouno11ah.3llhaYe power to
       levy andoollect.anenmalpol.ltax,notti exoeedoqe
       @..OO)Dollar of every InbabItantof said city over the
       age of twenty-one(21) and under eixty (60) years, those
       perem exemptby law frcmpayingtbe State P0l.lTe.z
       exoepted,who is a residentthereofat the time of stink
       annaalaesesemexlt.
Han. Pat Beadle,April ll, 1939,Page 2 (o-61.2)



         "Art. 1031. The city oounollshall have the power
    ta levy end collecttaxes,oaauo4.ykxwm as lloenses,upon
    trades,profeselcw, oalllnnge anzlother businesscarried
    on;and eachpersonrnd firmengaging la the following
    trades,professiona,callingsendbaslneaa, enong others,
    ahallbe liableto pay euoh lloeneetax; every person or
    flxm keepluga ball alley, or nine or ten-pinalley;every
    pereon orfinnsellfnggoode,wares andmerchendiaeat
    public aUCtioW everymerohandiaeor oottoabroker or
    ccm&~slon merchant;every per8011 or fizm pursuingthe
    occupationof hawker or peddlerof good! or any artlole
    whatever;butthia enmneratlonehallnotbe held to deprive
    the alty ootmollof fhe rlght to levy end oolleotother
    lioensetaxee, (1161
                      f'mmotherpereone andfinu uaderthe
    gene781authorityhere5n granted.

          *Art. 1032..lloth& herein ahallprevent the city
    0otmollfYan    oollaotingthel.ioenee,audaachlloensetax
    prov+d for Wy thle.title. Eaah eetabllehmentehallbe
   ,llabletosaid.Ilaanee,~;Md.~~or~parsninS
    oooupatlats,buslneee.,' avocations or oallfq eubjeotto
    aafiltaxshallpayoneaoh.       Holloenae ahalleitendt.0
    more theaone eatabUsbnwt,or lnalxldemoretbanone oecu-
    pation,avooatlon,baeineesar oalling.

         "Art. 1033. The ol$y ooaacllahallhave Power to
    pmvfde by 02dlnanaefor'fbeaseeeslng,and   ooU.eoting.of
    qaid tiea, and~'to.d&eimine when taxes shallbe paid by
    c~at~,"andsifienbjithaindlildidlincolpwstors.
    Ho tax BhjitibeLevi& unlessby carwentof two-thirdsof
    We aldexmeaelected.*

          ~If the statateedelegatlngthetaxIngpower to amunlolpallty
presortbethe manner or mode by whloh it shall bq exercised,the pra-
eorib&.maunere.ndmode maetbe at leaatsabstantfaUy pursued. The .
statat& glw to oltlea and towns operatingander the generallaw awthorlty
tapam epGhordlnanoeeaaw'be        deemedproper to the levying,layiag,
imposing,asseselngand collectingof taxes. In munlclpalltlee   operating
wider the generallaw taxeemaatbe leriedby ordinanoe,ae dlstingaished
frcmmotlon or reeolntlon. The statnteaprovidethat no tax ahall be
leviedunlessby oonsentof two-thirdsof the aldermenelectedwhich
meaua that two-tblrda  of themambera of the oltyoounolleleotedmuetbe
preaenteaulvotefor the ordlnaaoelevy- the tax at the t&e It ie
passed. Dill ~8. City of Blelng State, 269 SW 769,Raohford w. City of
Portleahee, 46 S.W. 2nd 1057,Celaya w. City of Erowaeville,203 Su 173,
Tes. hr.,   vol. 30, p. 481.
  J.   -




Hon. Pat Beadle,April ll, 1939,Page 3 (0-6~)



           Iu view of the foregoing autioritieayou are reapeotfully
advisedthat it la the opinionof thisDepartmentthat no Poll tax or
any other tax shall be leviedby the oity comoil exceptby consent. of
 two-thirdsof the aldenaen eleotedand that the ordinanoeof the City
of Clarkaville,Terra,attemptingto levy a city poll tax ia invalidand
cf IIOlegal effect,unless such tax was leviedby ooment of two-thirds
of the aldermen elected.

           Trustlugthat the foregoinganawereyour inquiry,we remain

                                   Vergtru4mur~,
                                ATlYmmY-OFTHYAS

                               By Is/ Araellw1luam
                                      ArdellWlllirrma
                                           AsafEatant

AW:AW:ds

APPROVED:

/s/ cerald c. MaIn

ATlW@lEYGIctmALov~